Title: From Benjamin Franklin to the Gentlemen at Nantes, 13 March 1779
From: Franklin, Benjamin
To: Gentlemen at Nantes


Gentlemen
Passy. March. 13. 1779.
Great Objections having been made by the Honble. M. A. Lee to the Accts. of M. Jonathan Williams late Agent for the Commrs. at Nantes, which are therefore yet unsettled; and, as not being conversant in mercantile Business, I cannot well judge of them, and therefore, as well as for other Reasons I did not & I cannot undertake to examine them myself, and they may be better examin’d at Nantes where the Business was transacted than either here or in America, I beg the favor of you, Gentlemen, that you would for the Sake of Justice and of the public good, take that Trouble upon you; and make Report to me thereupon; which I do hereby agree shall be conclusive & final (subject only to the Revision of Congress) in Case M. Williams shall previously sign an Engagement to abide thereby; and Hoping you will comply with my Request, I have ordered him to lay his Accts. fully before you; and I have requested the Honble. M. A Lee who makes the Objections to furnish you with the Same; that by having the whole in View, you may be able to form an equitable Judgement. I have the Honor to be with great Respect &c
MMrs. W. Blake, D. Blake, J. Johnson, P. R Fendall, J. Wharton, M. Ridley, J. Ross ——— Lloyd ——— Ogilvie & J. D. Schweighauser. Merchants now at Nantes.
